718 S.E.2d 404 (2011)
STATE of North Carolina
v.
Patrick S. FIGURED.
No. 214P11.
Supreme Court of North Carolina.
November 9, 2011.
Mark Montgomery, for Figured, Patrick S.
Robert C. Montgomery, Anne M. Middleton, James R. Woodall, Jr., District Attorney, for State of N.C.


*405 ORDER
Upon consideration of the petition filed by Defendant on the 2nd of June 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."